The movant contends that this court overlooked certain parts of the record which show "that had the evidence offered by plaintiff in error been admitted, it would have conclusively shown that the notes sued upon had been paid in full." We can not agree to this contention. We reiterate that the defendant assumed the burden of proving by a preponderance of the evidence that he had paid the notes sued on, and the evidence introduced by him and admitted showed that he had assumed the payment of notes amounting to $2796, and the checks which he offered to prove the payment of the notes sued on amounted to only $1307.55, leaving a balance of $1488.45. If the checks and his testimony concerning them had been admitted in evidence, the evidence would not have shown that the notes sued upon had been paid. The Georgia authorities cited by movant are not applicable to the facts of this case; and the decision in F. S. Royster Guano Co. v. Marks, 135 N.C. 59 (47 S.E. 127), also cited, is not controlling on this court.
Rehearing denied. MacIntyre and Guerry, JJ., concur.